PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Bendix Spicer Foundation Brake LLC
Application No. 16/412,640
Filed: 15 May 2019
Patent No. 11,209,062
Issued: 28 Dec 2021
:	REDETERMINATION OF
:	PATENT TERM ADJUSTMENT
:	AND NOTICE OF INTENT
:	TO ISSUE
:	CERTIFICATE OF CORRECTION
Docket No. 8371.3036.001


This is a redetermination of the patent term adjustment in response to the application for patent term adjustment, filed January 11, 2022, requesting that the patent term adjustment determination for the above-identified patent be corrected from 347 days to 306 days. 

This redetermination of patent term adjustment is not the Director's decision on the applicant's request for reconsideration for purposes of seeking judicial review under         35 U.S.C. §154(b)(4).

On December 28, 2021, the above-identified application issued into U.S. Patent No. 11,209,062. The patent issued with a PTA of 347 days. The PTA of 347 days was based on 364 days of “A” delay, reduced by 17 days of Applicant delay.  The present request for redetermination of the patent term adjustment was timely filed within two months of the patent issue date.

The present petition

Patentee avers that he was improperly assessed 17 days of Applicant delay under                         37 CFR 1.704(c)(10) for filing a Rule 312 Amendment on November 15, 2021, subsequent to a Notice of Allowance mailed September 17, 2021.  According to Patentee, he should have been assessed 58 days of Applicant delay for this filing.

Discussion

Patentee and the Office are in agreement regarding the amount of “A” delay under 35 U.S.C. 154(b)(1)(A). At issue is the number of days of Applicant delay.

Patentee disputes the assessment of 17 days under 37 CFR 1.704(c)(10) for the Rule 312 Amendment filed November 15, 2021, subsequent to the Notice of Allowance mailed   September 17, 2021.  On June 16, 2020, the Office published a Final Rule.  See Federal Register, Vol. 85, No. 116, Patent Term Adjustment Reductions in View of the Federal Circuit Decision in 

Supernus Pharm., Inc. v. Iancu, 36335-36342 [2020-11786].  In view of the amendment to 37 CFR 1.704(c)(10), for the Rule 312 Amendment filed November 15, 2021 , the patent term adjustment under 37 CFR 1.704(c)(10) should be calculated as 59 days, beginning on       September 18, 2021 (the day after the date the Notice of Allowance was mailed) and ending on November 15, 2021, not 17 days as calculated by the Office (and not 58 days as asserted by Patentee).

Overall PTA Calculation	

Formula:

 “A” delay + “B” delay + “C” delay - Overlap - applicant delay = X

USPTO’s Calculation:				
	                         
364 + 0 + 0 – 0 – 59 = 305

Conclusion

Patentee is entitled to PTA of three hundred five (305) days. Using the formula “A” delay + “B” delay + “C” delay - overlap - applicant delay = X, the amount of PTA is calculated as follows: 364 + 0 + 0 – 0 – 59 = 305 days. 

The application is being forwarded to the Certificate of Corrections Branch for issuance of a certificate of correction. The Office will issue a certificate of correction indicating that the term of the above-identified patent is extended or adjusted by three hundred five (305) days.

Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3207.

/Cliff Congo/

Cliff Congo
Attorney Advisor
Office of Petitions  

Enclosure:  Copy of DRAFT Certificate of Correction










UNITED STATES PATENT AND TRADEMARK OFFICE
DRAFT CERTIFICATE OF CORRECTION
		PATENT          :  11,209,062
		DATED            :  December 28, 2021
		INVENTOR(S) :  Deshpande et al.  
		
	It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:
	
	On the cover page,

	 [*] Notice:	Subject to any disclaimer, the term of this patent is extended or adjusted under 35 USC 154(b) by 347 days.

      Delete the phrase “by 347 days” and insert – by 305 days--